Citation Nr: 0816601	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  02-18 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland



THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
from August 1, 2001 through October 14, 2007, and in excess 
of 40 percent beginning on October 15, 2007, for the service-
connected residuals of adenocarcinoma of the prostate and 
prostatitis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The veteran had active service from April 1955 to October 
1959 and from December 1959 to December 1967.  

This matter initially came to the Board of Veterans' Appeals 
(Board ) on appeal from a March 2002 RO rating action that 
granted service connection for prostate cancer, rated as 100 
percent disabling effective on March 16, 2001 but reverting 
to noncompensable rating effective on August 1, 2001.  

The Board remanded the case to the RO, via the Appeals 
Management Center (AMC), in July 2004.  

In July 2005, the RO issued a rating decision that increased 
the evaluation of adenocarcinoma of the prostate to 10 
percent, effective on August 1, 2001.  The same rating 
decision granted special monthly compensation (SMC) for loss 
of use of a creative organ effective on March 16, 2001.  

Inasmuch as higher ratings are available, and inasmuch as a 
claimant is presumed to be maximum available benefit for a 
given disability, the claim for higher ratings as reflected 
on the title page remains viable on appeal.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993).  

In April 2006, the Board issued a decision denying the claim 
for an evaluation in excess of 10 percent.  The veteran 
thereupon appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court), which issued an 
Order in July 2007 granting a Joint Motion to vacate the 
decision and to remand the matter to the Board for additional 
consideration.  

In September 2007, this matter was remanded by the Board for 
additional development and adjudication.  

In November 2007, the RO increased the evaluation for the 
service-connected adenocarcinoma of the prostate to include 
prostatitis to 20 percent disabling effective on August 1, 
2001, and to 40 percent effective October 15, 2007.  


FINDINGS OF FACT

1.  Prior to October 14, 2007, the service-connected prostate 
disability as the residual of treatment for cancer is not 
shown to have required the wearing of absorbent materials 
that needed to be changed 2 to 4 times per day; nor was the 
condition shown to have been productive of a daytime voiding 
interval of less than one hour or awakening to void five or 
more times per night.  

2.  Beginning on October 15, 2007, the service-connected 
residual prostate disability is not shown to require the use 
of an appliance or the wearing of absorbent materials which 
must be changed more than 4 times per day.  


CONCLUSION OF LAW

The criteria for the assignment of an initial rating in 
excess of 20 percent beginning on August 1, 2001 to October 
14, 2007, and in excess of 40 percent beginning on October 
15, 2007, for the service-connected residuals of prostate 
cancer and prostatitis, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.115a, 
4.115b including Diagnostic Code 7527 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

The Board notes that in letters dated in May 2001, July and 
September 2004, and September 2007, the RO provided the 
veteran with the required notice under 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b), including that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

The veteran was provided with information regarding what the 
evidence must show with respect to his claim, and the RO 
provided adequate notice of the evidence which was not of 
record that was necessary to substantiate the claim, and also 
specifically informed the veteran of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.  The veteran was also 
generally invited to send information or evidence to VA that 
may support the claim.  

Here, the Board notes that, with respect to the veteran's 
increased rating claim, in Dingess v. Nicholson, the Court 
recently held that upon receipt of an application for service 
connection, VA is required to notify a claimant of what 
information and evidence will substantiate the elements of 
the claim for service connection, including that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In Dingess, however, the Court also declared, that "[i]n 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled." 
Id. at 491.  

As such, no further VCAA notice is required with respect to 
the veteran's claim for an initial higher disability rating 
for his service-connected prostate disability; and under the 
circumstances, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  

For these reasons, the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service records, post-
service treatment records, VA examinations, and statements 
submitted by the veteran and his representative in support of 
the claim.  The Board also notes that this matter has been 
remanded for additional development, to include an additional 
VA examination.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim.   Therefore, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran and further development and further 
expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A..  


II.  Increased rating.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson  v. Brown, 12 Vet. App. at 126.  

In this case, the veteran's service-connected prostate 
disability is evaluated under Diagnostic Code 7527 as 20 
percent disabling from August 1, 2001 to October 14, 2007, 
and 40 percent disabling on October 15, 2007.  

Under Diagnostic Code 7527, prostate gland injuries, 
infections, hypertrophy, postoperative residuals, are to be 
rated as voiding dysfunction or urinary tract infection, 
whichever is predominant.  

Here, the Board notes that diseases of the genitourinary 
system generally result in disabilities related to renal or 
voiding dysfunctions, infections, or a combination of these.  
The following sections provide descriptions of various levels 
of disability in each of these symptom areas.  Where 
diagnostic codes refer the decisionmaker to these specific 
areas of dysfunction, only the predominant area of 
dysfunction shall be considered for rating purposes.  Because 
the areas of dysfunction described below do not cover all 
symptoms resulting from genitourinary diseases, specific 
diagnoses may include a description of symptoms assigned to 
that diagnosis.  
38 C.F.R. § 4.115a. 

With respect to renal dysfunction:  Albumin and casts with 
history of acute nephritis; or, hypertension non-compensable 
under Diagnostic Code 7101, warrant a noncompensable (no 
percent) rating.  Albumin constant or recurring with hyaline 
and granular casts or red blood cells; or, transient or 
slight edema or hypertension at least 10 percent disabling 
under Diagnostic Code 7101, warrants a 30 percent rating.  
Constant albuminuria with some edema; or, definite decrease 
in kidney function; or, hypertension at least 40 percent 
disabling under Diagnostic Code 7101, warrants a 60 percent 
rating. Persistent edema and albuminuria with BUN 40 to 
80mg%; or, creatinine 4 to 8mg%; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion, warrants an 80 percent rating.  
Requiring regular dialysis or precluding more than sedentary 
activity from one of the following: persistent edema and 
albuminuria; or, BUN more than 80mg%; or, creatinine more 
than 8mg%; or, markedly decreased function of kidney or other 
organ systems, especially cardiovascular, warrants a 100 
percent rating.  38 C.F.R. § 4.115a.  

With respect to voiding dysfunction: The particular voiding 
condition is to be rated as urine leakage, urinary frequency, 
or obstructed voiding.  Urine leakage (continual urine 
leakage, post-surgical urinary diversion, urinary 
incontinence, or stress incontinence) requiring the wearing 
of absorbent materials which must be changed less than 2 
times per day, warrants a 20 percent rating.  Requiring the 
wearing of absorbent materials which must be changed 2 to 4 
times per day, warrants a 40 percent rating.  Requiring the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than 4 times per day, warrants a 
60 percent rating.  

With respect to urinary frequency:  Daytime voiding interval 
between two and three hours, or; awakening to void two times 
per night, warrants a 10 percent rating.  Daytime voiding 
interval between one and two hours, or; awakening to void 
three to four times per night, warrants a 20 percent rating.  
Daytime voiding interval less than one hour, or; awakening to 
void five or more times per night, warrants a 40 percent 
rating.  

With respect to obstructed voiding:  Obstructive 
symptomatology with or without stricture disease requiring 
dilatation 1 to 2 times per year, warrants a noncompensable 
(0 percent) rating.  Marked obstructive symptomatology 
(hesitancy, slow or weak stream, decreased force of stream) 
with any one or combination of (1) Post void residuals 
greater than 150 cc, (2) Uroflowmetry; markedly diminished 
peak flow rate (less than 10 cc/sec), (3) Recurrent urinary 
tract infections secondary to obstruction, (4) Stricture 
disease requiring periodic dilatation every 2 to 3 months, 
warrants a 10 percent rating.  Urinary retention requiring 
intermittent or continuous catheterization, warrants a 30 
percent rating.  

With respect to urinary tract infection:  Poor renal function 
is rated as renal dysfunction. Long-term drug therapy, 1-2 
hospitalizations per year and/or requiring intermittent 
intensive management, warrants a 10 percent rating.  
Recurrent symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times/year), and/or 
requiring continuous intensive management, warrants a 30 
percent rating.  

The medical evidence in this case includes the veteran's 
private medical record and the reports of VA examinations in 
November 2001, December 2004, and October 2007.  

The November 2001, VA examiner noted the veteran's medical 
history, to include adenocarcinoma of the prostate.  The 
veteran was noted to not make any urine as he had a history 
of renal failure and was on continuous ambulatory peritoneal 
dialysis.  The examiner indicated that incontinence of urine 
was not a problem since he made no urine.  

After examination, the veteran was diagnosed with 
adenocarcinoma of the prostate, status post a hormonal 
therapy and radioactive seed implantation.  The veteran was 
also diagnosed with impotence.  

The veteran was again examined by VA in December 2004.  The 
examiner indicated that the claims file had been reviewed in 
connection with the examination.  The veteran was noted to 
have been diagnosed with prostate cancer.  He was also noted 
to have been diagnosed with renal failure in 1998 and to have 
been on dialysis until February 2002 when he underwent a 
kidney transplant.  

The veteran was also afforded another VA examination in 
December 2004 and noted to have had a history of prostatitis 
and a history of cancer of the prostate treated with 
radioactive seeds and to have had a kidney transplant in 
February 2004.  The veteran's PSA was noted to be within 
normal range.  

Upon examination, the examiner found no evidence of any 
prostatic nodules.  The veteran reporting having had residual 
urgency, two to three times nocturia and urinating every two 
to three hours during the day.  

Finally, the veteran was most recently examined by VA in 
October 2007.  The examiner indicated that the claims file 
had been reviewed.  The veteran's medical history was noted.  

The veteran was noted to have impotence and definite 
nocturia, urinary frequency every hour, and occasional 
urgency incontinence.  He was incontinent only rarely, 
usually due to urgency.  He did not leak in between, but used 
a urinal in the car because of this.  

The veteran reported having nocturia 5 to 6 times per night 
and urinary frequency every hour.  After examination, he was 
indicated to have impotence, nocturia and frequency, more 
than likely due to his treatment for cancer of the prostate.  

The veteran's claims file also contains records of his 
treatment from his private physician.  The February and April 
2003 treatment notes indicted no significant urinary tract 
symptoms.  

As the evidence demonstrates, one area of applicable 
dysfunction is that of voiding.  As noted, in order to 
warrant a higher evaluation for the period from August 1, 
2001 through October 14, 2007, the service-connected 
disability must have required the wearing of absorbent 
materials that must be changed 2 to 4 times per day.  In 
order to warrant an evaluation in excess of 40 percent from 
October 15, 2007, the condition must require the use of an 
appliance or the wearing of absorbent materials that must be 
changed more than 4 times per day.  Here, the evidence does 
not serve to establish that the veteran has worn absorbent 
materials.  

The service-connected disability can also be evaluated on the 
basis for urinary frequency.  To warrant a higher evaluation 
for urinary frequency from August 1, 2001 to October 14, 
2007, the veteran's condition must have been productive of 
daytime voiding interval less than one hour, or; awakening to 
void five or more times per night.  Here, the medical 
evidence prior to October 15, 2007, does not serve to 
establish a daytime voiding interval less than one hour or 
awakening to void five or more times per night.  A higher 
evaluation is available for such manifestation after October 
15, 2007, as the maximum rating available for symptoms of 
urinary frequency is 40 percent.  

In light of the foregoing, the Board concludes that that 
claim for an initial evaluation in excess of 20 percent 
beginning on August 1, 2001 through October 14, 2007, or in 
excess of 40 percent on and after October 15, 2007, must be 
denied on this record.  




ORDER

An increased, initial evaluation in excess of 20 percent from 
August 1, 2001 to October 14, 2007, and in excess of 40 
percent beginning on October 15, 2007, for the service-
connected residuals of adenocarcinoma of the prostate and 
prostatitis is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


